Citation Nr: 1400455	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-18 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) in excess of one month and 22 days.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the United States Air Force from July 1974 and August 1977.  He reenlisted in October 1985.  At the time this appeal was certified to the Board of Veterans' Appeals (Board) in 2012, the record indicated that the appellant was still serving on active duty.  

This matter originally came before the Board on appeal from a July 2009 determination issued by the Department of Veterans Affairs (VA) Muskogee, Oklahoma Regional Office (RO) that indicated the appellant was entitled to 3 months and zero days of full time benefits for an approved program of education or training under the Post-9/11 GI Bill beginning August 1, 2009.  It was noted that the appellant had no delimiting date for using Post-9/11 GI Bill education benefits because he was still on active duty.  In April 2010, the appellant was informed that review of his VA education records indicated that he was not eligible for the Post-9/11 GI Bill because, as he had already used 48 months of entitlement under the Chapter 34 educational program, he could not exceed 48 months of combined entitlement.

The Board remanded the case for additional development in June 2011; the case has now been returned to the Board for appellate review.  While the case was in remand status, the RO determined that the appellant was entitled to one month and 22 days of education benefits under the Post-9/11 GI Bill.  Therefore, the issue on appeal is as listed on the title page.


FINDINGS OF FACT

1.  The appellant had previously used 46 months and 8 days of educational assistance benefits under Chapter 34 (Vietnam Era GI Bill).

2.  The appellant has been awarded one month and 22 days of educational assistance benefits under Chapter 33 (Post-9/11 GI Bill). 

3.  The benefits awarded to the appellant under the combination of the Chapter 34 and Chapter 33 programs total 48 months.

4.  The appellant is not entitled to more than 48 months of VA educational assistance benefits under a combination of the Chapter 34 and Chapter 33 programs.


CONCLUSION OF LAW

The appellant has no legal entitlement to Chapter 33 educational assistance benefits (Post-9/11 GI Bill) in excess of one month and 22 days.  38 U.S.C.A. § 3695(a)(4) (West 2002 & Supp. 2013); 38 C.F.R. § 21.4020(4) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist, and Due Process

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Codification of said duty is found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, there are instances in which the VCAA has been found inapplicable to claims for benefits administered outside of 38 U.S.C.A. Chapter 51.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the expanded duties are not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Chapter 51, Title 38, United States Code).  In the present case, specific notice was not required because the applicable regulatory notification procedure for claims was contained in 38 C.F.R. § 21.1031 (2013) and not the VCAA.  See 38 C.F.R. § 21.9510 (specifically applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 33).  

In addition, such notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  See also 38 C.F.R. § 21.1031(b) (no notice necessary when a claim cannot be substantiated because there is no legal basis for the claim, or undisputed facts render the claimant ineligible for the claimed benefit).

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the June 2011 Board remand, how the RO calculated the appellant's use of his Chapter 34 education benefits was delineated in the January 2012 supplemental statement of the case (SSOC).  Therefore, substantial compliance has been achieved.  

II. The Merits of the Claim

The provisions of Chapter 33, Title 38, of the United States Code were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  See Title V of the Supplemental Appropriations Act of 2008, Pub. L. 110-252 which became law on June 30, 2008.  The Appropriations Act amended Part III of Title 38, United States Code to include a new Chapter 33.  The law has been referred to as the Post-9/11 GI Bill, the 21st Century G.I. Bill of Rights and the Webb G.I. Bill.  The original Post-9/11 GI Bill's provisions went into effect on August 1, 2009; changes to the law have been put into place since that time, but are not pertinent to the matter on appeal in this case.  

The Post 9/11 Veterans Educational Assistance Act of 2008 represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The provisions of the Act were codified at 38 U.S.C.A. §§ 3301-3324 (West Supp. 2009) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2009).

VA law provides a limit on training under two or more programs.  The aggregate period for which any person may receive assistance under two or more of the following laws may not exceed 48 months (or the part-time equivalent): (1) Part VII or VIII, Veterans Regulations numbered 1(a), as amended; (2) Title II of the Veterans' Readjustment Assistance Act of 1952; (3) The War Orphans' Educational Assistance Act of 1956; (4) 38 U.S.C. chapters 30, 32, 33, 34, 35, and 36; (5) 10 U.S.C. chapters 106a, 1606, and 1607; (6) Section 903 of the Department of Defense Authorization Act, 1981; (7) The Hostage Relief Act of 1980; and (8) The Omnibus Diplomatic Security and Antiterrorism Act of 1986.  38 U.S.C.A. § 3695(a) (West 2002 & Supp. 2013); 38 C.F.R. § 21.4020(a) (2013). 

The appellant contends that he should be entitled to more than one month and 22 days of education benefits under the provisions of the Post-9/11 GI Bill.  However, under the law, a person is limited in the total amount of VA educational benefits they may receive under two or more programs.  The aggregate period for which any person may receive assistance under 38 U.S.C. Chapters 30, 32, 33, 34, 35 and 36 may not exceed 48 months (or the part-time equivalent).  38 U.S.C.A. § 3695(a)(4); 38 C.F.R. § 21.4020(a)(4).

In this case, the evidence of record shows that after the appellant's first period of active service, from July 1974 to August 1977, he received educational assistance benefits under Chapter 34, Title 38, United States Code (Vietnam Era GI Bill).  Specifically, the evidence of record shows that the appellant attended college from August 1977 to May 1981, when he graduated.  The appellant subsequently attended law school for three years and he received Chapter 34 education benefits for law school from August 1982 to December 1983.  

The January 2012 SSOC delineates how the appellant used 46 months and 8 days of Chapter 34 education benefits between August 1977 and December 1983.  In order to show how they calculated the appellant's total Chapter 34 education assistance benefits, the RO listed each period of school enrollment and the corresponding number of months and days used.  The RO stated that in addition to the 46 months and 8 days of Chapter 34 educational assistance benefits that the Veteran had received, he was also entitled to one month and 22 days of educational assistance benefits under the Post-9/11 GI Bill.  Thus, the appellant had received a total of 46 months and 8 days under Chapter 34 and that amount combined with the one month and 22 days awarded pursuant to the Post-9/11 GI Bill yields a combined total of 48 months of education benefits.  Since the issuance of the January 2012 SSOC, the appellant has not disputed the calculation of his educational assistance benefits. 

In light of the above, the Board finds that the appellant is not entitled to additional educational assistance benefits under the provisions of Chapter 33 in excess of one month and 22 days as he has achieved the maximum aggregate period that a person may receive educational assistance.  Although, as in this case, an individual may be entitled to benefits under various education programs, there is a limit as to the total aggregate period for which any person may receive educational assistance under two or more educational programs.  The statutes and regulations limit such educational assistance to no more than 48 months.  38 U.S.C.A. § 3695; 38 C.F.R. § 21.4020.  

Based upon the evidence of record, the Board finds the appellant's combined VA education benefits are limited by VA regulation to 48 months.  The appellant has neither asserted nor established entitlement to VA vocational rehabilitation benefits and additional months of benefits under Chapter 31, Title 38 United States Code are not warranted.  But see 38 C.F.R. § 21.4020(b).  The United States Supreme Court has held that "payments of money from the Federal Treasury are limited to those authorized by statute."  See OPM v. Richmond, 496 U.S. 414, 416 (1990); McTighe v. Brown, 7 Vet. App. 29 (1994) (holding that Richmond meant VA could not pay benefits unless authorized by Congress).  See also McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997); Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting Irwin v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990).

There is no basis in law or fact whereby the appellant may be granted more than 48 months of combined education benefits.  The law in this case based on undisputed facts is dispositive of the appeal.  Sabonis, 6 Vet. App. at 430.  As such, entitlement to additional educational assistance under 38 U.S.C. Chapter 33 United States Code, is not established.  

The appellant contends, in essence, that he should be granted more than 48 months of combined VA education benefits because of his reenlistment after he used the initial 46 months and 8 days of Chapter 34 education benefits.  He argues that his service since 1985 is being treated as less than the service of other service members.  He also acknowledges that correcting the described injustice would require legislative action.  But the Board is bound by the applicable law and regulations when determining a claim for VA benefits.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.5, 20.101 (2013).  Unfortunately, there is no provision for benefits based on the appellant's arguments of equity and fairness.  The law is clear in this case, and the claim for additional educational assistance must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.

In denying this claim, the Board acknowledges the circumstances of the appellant's case.  The Board notes that the appellant's arguments essentially constitute a theory of entitlement to equitable relief.  Although the Board denies his claim as a matter of law as lacking legal merit, the Board recognizes his arguments on behalf of his claim.  The Board, however, is without authority to grant the claim on an equitable basis and instead is constrained to follow the specific provisions of the law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-441 (1998); Harvey v. Brown, 6 Vet. App. 416,425 (1994).  The Secretary of VA, however, has discretionary equitable power to provide relief, and the appellant is free to apply to the Secretary of VA and request that he exercise his discretionary authority to grant his claim on an equitable basis.  See 38 U.S.C.A. § 503 (West 2002 & Supp. 2013); see also Darrow v. Derwinski, 2 Vet. App. 303, 304-306 (1992).  

In sum, the record shows that the appellant has received 46 months and 8 days of educational assistance under Chapter 34 and that he has been awarded one month and 22 days under the Post-9/11 GI Bill for a combined total of 48 months.  Therefore, the appellant has been afforded the maximum aggregate period of educational assistance allowable under law and as such, the appellant's claim must be denied as a matter of law.  38 U.S.C.A. § 3695; 38 C.F.R. §§ 21.4020; see Sabonis, 6 Vet. App. at 430.  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application. 


ORDER

Entitlement to more than 48 months of combined VA education benefits, including pursuant to the provisions of 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill), is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


